04-13-00818-CR
                                                                             COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 7/16/2015 2:49:11 PM
                                                                              Accepted 7/17/2015 11:21:34 AM
                                                                                               ABEL ACOSTA
                                                                                                       CLERK
                   NICHOLAS “NICO” LAHOOD
                              Criminal District Attorney
                                   Bexar County, Texas



July 16, 2015                                                                 July 17, 2015


Honorable Abel Acosta, Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78711


                         RE: Mark Anthony Garcia v. The State of Texas
                             Cause No. 04-13-000818-CR


Dear Mr. Acosta:

The State has received a copy of the Petition for Discretionary Review filed by the
Appellant in this matter. The State waives its right to respond to the Petition for
Discretionary Review. However, if the Court grants the Petition, the State will file a brief
on the merits.

If you have any questions, please feel free to call.


Sincerely yours,

/s/ Lauren Scott
LAUREN SCOTT
Assistant Criminal District Attorney
Bexar County, Texas
Paul Elizondo Tower
101 W. Nueva
(210) 335-2885
S.B.N. 24066843
                                                             cc: Mark Anthony Garcia
                                                                 Pro Se
                                                                 Garza West Unit
                                                                4250 Hwu 202
                                                               Beeville, Texas 78102

Attorney for the State